Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 7/5/22.  Claims  1-20  are pending.  Claims  6-20  are withdrawn.  Claims 1-5  are considered on the merits.  

Election/Restriction Requirement
Applicant’s election of Group I, claims 1-5 in the reply filed on 7/05/22 without traverse is acknowledged.  Claims 6-20 are currently withdrawn.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 103 as being anticipated by or obvious over Liebau et al. (Stem Cells International, 2011) in light of support by UniProt (entry for “Intermediate conductance calcium-activated potassium channel protein 4”).
Claims 1-4 are product-by-process claims because of the limitation “The cardiac explant-derived stem cells”.  This limitation is a method of making the stem cells rather than an expressed statement of the structure of the stem cells. 
M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
As detailed below, Liebau et al. teach a product that appears substantially identical in structure to the claimed composition but does not explicitly state all the functional limitations such as the stem cells are derived from cardiac explant. It is unclear what structure these stems cells are imparted from their origin as cardiac explants when compared to other stem cells (e.g. mesenchymal, human embryonic, tissue specific stem cells). Therefore a dual rejection under 102/103 is made since the composition of Liebau et al. either inherently meets the claims (M.P.E.P 2112 III and V) or is prima facie obvious  since the compositions are structurally similar and share a similar utility and therefore are expected to have similar properties (MPEP 2144.09).   
Liebau et al. teach stem cells that are transfected with a construct encoding SK4 to overexpress Calcium-Activated Potassium Channel 4 (Abstract and Sections 2.2 and 3.3).  SK4 is a synonym for KCNN4 as supported by UniProt. 
It appears the intended results limited in claims 3 and 4 are due to the expression of the SK4 channel by KCNN4.  Paragraph 0019 of the Applicant’s Specification confirms that the KCNN4 gene expresses the KCa3.1 channel which increases the production of extracellular vesicles comprising VEGF and also hyperpolarizes the cell membrane (Specification 0070).
Therefore the claims are either anticipated or obvious over the teachings of Liebau et al. who teaches the recombinant overexpression of Calcium-Activated Potassium Channel 4 in stem cells.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebau et al. (Stem Cells International, 2011) in light of support by UniProt (entry for “Intermediate conductance calcium-activated potassium channel protein 4”) in view of Shen et al. (J. Cell. Mol. Med. Vol 22, No 3, 2018) 
Liebau et al. teach stem cells that are transfected with a construct encoding SK4 to overexpress Calcium-Activated Potassium Channel 4 (Abstract and Sections 2.2 and 3.3).  SK4 is a synonym for KCNN4 as supported by UniProt. 
It appears the intended results limited in claims 3 and 4 are due to the expression of the SK4 channel by KCNN4.  Paragraph 0019 of the Applicant’s Specification confirms that the KCNN4 gene expresses the KCa3.1 channel which increases the production of extracellular vesicles comprising VEGF and also hyperpolarizes the cell membrane (Specification 0070).
Liebau et al. teach that the SK4 Channel drives the fate of stem cells towards cardiac cells (Liebau, Sections 3.3 and 3.4).  However Liebau et al. does not teach if their stem cells are CD90-.  This would be obvious in view of Shen et al.  who teach that CD90- stem cells isolated from cardiac explants (Fig 1) are more likely to undergo cardiomyogenesis to produce more beating myocytes (Fig 2A) and cardiomyocytes (Fig 5C) than CD90+ stem cells. Therefore it would be obvious for Liebau et al. to use CD90- stem cells from cardiac explants since this would maximize the yield of myocytes and cardiomyocytes.  One of ordinary skill would recognize this as an obvious means to improve the yield of cardiomyocytes (MPEP 2141 III C and D). 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699